Citation Nr: 0015943	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1941 to November 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
asbestosis and assigned a 10 percent rating for the disorder.  
The veteran perfected an appeal of the assigned rating.

In a November 1997 rating decision the RO increased the 
rating for asbestosis from 10 to 30 percent.  The veteran has 
not withdrawn his appeal of the assigned rating, and the 
Board finds that the issue of entitlement to a higher 
disability rating for asbestosis remains in contention.  
Fenderson v. West, 12 Vet. App. 119 (1999) (the veteran is 
presumed to be seeking the maximum benefit allowed by law, 
and a claim remains in controversy if the RO grants less than 
the maximum available benefit).

This case was previously before the Board in March 1998, at 
which time it was remanded for additional development.  That 
development has been completed and the case returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The rating criteria for respiratory disorders that became 
effective in October 1996 are more favorable to the veteran.

3.  Prior to October 1996 the asbestosis was manifested by no 
more than considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, productive of no more than 
moderate disability.

4.  Effective in October 1996 the asbestosis is manifested by 
forced vital capacity (FVC) that is predominantly between 50 
and 64 percent of the predicted capacity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for asbestosis that were in effect prior to 
October 1996 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.20, 4.97, Diagnostic Code 6802 
(1996).

2.  The criteria for a 60 percent disability rating for 
asbestos are met effective October 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.97, Diagnostic 
Code 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings of respiratory disease, but 
his personnel records indicate that he worked on ship 
construction during service.  Private treatment records show 
that a computerized tomography (CT) scan of the abdomen in 
February 1994 revealed extensive pleural calcifications 
consistent with asbestos exposure.  An X-ray study of the 
chest in July 1994 showed multiple calcified plaques 
throughout both hemithoraces, and pulmonary function tests 
revealed what the examiner characterized as mild airway 
obstruction, with an FVC of 61 percent of predicted.  

According to VA treatment records, in February 1995 the 
veteran complained of a productive cough of ten days 
duration, and he reported having asbestosis.  He denied any 
shortness of breath or dyspnea on exertion.  Physical 
examination showed bilateral basilar rhonchi, a few rales, 
and diffuse wheezing, which were assessed as chronic 
obstructive pulmonary disease (COPD).  In March 1995 he 
reported a continuing dry cough, but denied any shortness of 
breath.  A CT scan showed pleural thickening with multiple 
calcified pleural plaques bilaterally and mild interstitial 
prominence in the lung parenchyma, and his complaints were 
attributed to asbestosis and COPD.

In his February 1995 notice of disagreement the veteran 
stated that he was unable to perform his day to day 
activities.  In his March 1995 substantive appeal he reported 
frequently having shortness of breath at rest or with walking 
at a normal pace on a slight incline.  He also stated that 
air borne pollutants, cleaning agents, and weather changes 
caused shortness of breath, and that his symptoms increased 
if he had a cold.

In conjunction with pulmonary function tests performed in 
April 1996 the veteran reported having dyspnea with walking 
more than 100 yards and a productive cough.  The testing 
revealed an FVC of 71 percent of predicted and a DLCO of 89 
or 90 percent of predicted.  The physician assessed the 
results of the testing as mild to moderate airway obstruction 
and reduced lung volumes indicative of a concurrent moderate 
restrictive process.

During a November 1996 hearing the veteran testified that he 
had frequent colds, and that it took him a long time to get 
over a cold.  He stated that he could walk approximately one 
half mile before having to stop and rest.

VA treatment records indicate that the veteran underwent a 
cardio-pulmonary evaluation in October 1997 due to his 
complaints of dyspnea and tachycardia, and in order to 
determine the extent to which his asbestosis contributed to 
the dyspnea.  He reported having mild, gradually increasing 
dyspnea over the years, a chronic dry cough, and increasing 
orthopnea.  A high resolution CT scan at that time again 
showed multiple bilateral calcified pleural plaques 
consistent with asbestos exposure, and findings indicative of 
asbestos related lung disease.  Diagnostic testing also 
showed evidence of heart disease, with mild cardiomegaly, 
left ventricular enlargement, and calcified coronary 
arteries.  A pulmonary ventilation study revealed pleural 
effusion and marked cardiomegaly, and an echocardiogram 
showed left ventricular dysfunction.

Pulmonary function tests at that time document an FVC of 
51 percent and DLCO of 74 or 72 percent of predicted.  The 
treating physician assessed the results of the pulmonary 
function tests as mild airway obstruction and a moderate 
ventilatory defect.  Following the examinations and 
diagnostic testing the physician found that the asbestos-
related lung disease could result in mild restriction, but 
that the patient was probably not symptomatic due to the lung 
disease.  The physician determined that the veteran's 
respiratory decompensation was primarily due to congestive 
heart failure.

In December 1997 the veteran reported having dyspnea after 
walking two to three blocks.  He denied having any orthopnea 
or paroxysmal nocturnal dyspnea.  His complaints at that time 
were attributed to congestive heart failure, probably due to 
hypertension or alcohol abuse.

He was provided a VA examination in June 1998, during which 
he complained of gradually increasing shortness of breath 
over the years and coughing.  He characterized the shortness 
of breath as being mild on some days and not so mild on other 
days.  In reliance on the October 1997 evaluation, the 
examiner provided a diagnosis of chronic pulmonary disease 
secondary to asbestos exposure.

In August 1998 the RO asked the VA medical center (MC) to 
conduct an additional pulmonary examination, including 
pulmonary function tests, and provided the original and 
revised rating criteria for respiratory disorders to the 
examiner.  During the July 1999 examination the veteran again 
complained of shortness of breath and coughing.  The examiner 
referenced pulmonary function tests performed in April 1999, 
which showed an FVC of 63 percent of predicted and DLCO of 
73 percent of predicted.  The examiner, who also performed 
the evaluation in October 1997, found that although the 
veteran suffered from shortness of breath, his primary 
mobility limitation was due to arthritis of the hips and 
knees, which caused great difficulty in walking upstairs.  
Based on a review of the medical evidence, including the 
October 1997 pulmonary evaluation, the examiner found that 
the pulmonary function tests were indicative of low total 
lung capacity consistent with a moderate restrictive 
ventilatory defect.  She also found that due to his 
tachyrhythmia and marked arthritis, additional pulmonary 
exercise testing was not appropriate to further define his 
pulmonary limitations.  She provided the opinion that the 
veteran's pulmonary limitations fell within the criteria for 
a 30 percent disability rating based on the original and the 
revised rating criteria.

II.  Laws and Regulations

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995) (when a veteran is awarded 
service connection and subsequently appeals the initially 
assigned rating, the claim continues to be well grounded).  
The relevant evidence consists of VA and private treatment 
records, the reports of VA examinations in July 1994, June 
1998, and July 1999, and the veteran's statements and 
testimony.  

The Board notes that in the March 1998 remand the RO was 
instructed to provide the veteran an additional VA 
examination, including pulmonary function tests.  Although 
the veteran was afforded examinations in June 1998 and July 
1999, additional pulmonary function tests were not conducted 
in conjunction with those examinations.  When the case was 
remanded in March 1998 the reports of the October 1997 
pulmonary evaluation were not of record, and the Board was 
not aware that pulmonary function tests had been conducted as 
recently as October 1997.  The VA examiner in June 1998 
determined that additional pulmonary function tests were not 
warranted due to the proximity in time of the October 1997 
tests.  The examiner in July 1999 relied on pulmonary 
function tests performed in April 1999, and determined that 
additional testing should not be performed due to the 
veteran's health problems.  The Board finds, therefore, that 
the RO has substantially complied with the Board's remand 
instructions, and that an additional remand to obtain the 
results of additional pulmonary function testing is not 
warranted.  Dyment v. West, 13 Vet. App. 141 (1999).  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal, and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (to be codified at 38 C.F.R. § 4.97).  
Because the veteran's appeal was initiated prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The veteran was provided the revised regulations in a 
November 1997 supplemental statement of the case, and the RO 
considered the revised regulations at that time in increasing 
the rating from 10 to 30 percent.  The Board finds, 
therefore, that it can consider the original and revised 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

Prior to October 1986, Diagnostic Code 6802 for 
pneumoconiosis provided a 100 percent rating if the disorder 
was pronounced, with the extent of lesions comparable to far 
advanced pulmonary tuberculosis or pulmonary function tests 
confirming a markedly severe degree of ventilatory defect; 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.  A 60 percent 
rating applied if the disorder was severe, with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 
disorder was rated as 30 percent disabling if moderate, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 
10 percent rating applied if the disorder was definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  38 C.F.R. § 4.97 (1994).

The revised rating schedule for interstitial lung disease, 
including asbestosis, provides a 100 percent rating if the 
Forced Vital Capacity (FVC) is less than 50 percent 
predicted, or; the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; the disorder has resulted in cor pulmonale or 
pulmonary hypertension, or it requires outpatient oxygen 
therapy.  A 60 percent rating applies with an FVC of 50-
64 percent predicted, or; the DLCO (SB) of 40-55 percent 
predicted, or; maximum exercise capacity of 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  The 
disorder is rated at 30 percent if manifested by FVC of 65-
74 percent predicted, or; DLCO (SB) of 56-65 percent 
predicted.  The disorder is rated at 10 percent if manifested 
by FVC of 75-80 percent predicted, or; DLCO (SB) of 66-
80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6833.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1994.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

Prior to October 1996, the rating schedule did not include a 
diagnostic code specifically for asbestosis.  That disorder 
was rated as analogous to pneumoconiosis under Diagnostic 
Code 6802 because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to that disease.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992); 38 C.F.R. § 4.20.

According to the rating criteria in effect prior to October 
1996, a disability rating in excess of 30 percent required 
evidence that the disorder was severe, with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802.  The medical evidence shows 
that although the veteran has dyspnea with exertion, the 
treating physicians and VA examiners have characterized the 
pulmonary disorder as no more than moderate.  The Board finds 
that the pulmonary disorder is not severe, and that the 
criteria for a disability rating in excess of 30 percent 
based on the original rating criteria have not been met at 
any time since the initiation of the veteran's claim for 
service connection.  Fenderson, 12 Vet. App. at 119.

The revised rating schedule includes a diagnostic code for 
asbestosis.  According to those rating criteria, a 60 percent 
rating applies with an FVC of 50-64 percent predicted.  
According to the reports of the pulmonary function tests of 
record, the testing resulted in an FVC that was predominantly 
between 50 and 64 percent (51 percent, 61 percent, 
63 percent, and 71 percent).  While one examiner concluded 
that the veteran's reduced pulmonary function was related to 
non service-connected congestive heart failure, other 
examiners seem to have attributed the veteran's reduced 
pulmonary function to the service connected asbestosis.  The 
Board finds, therefore, that the weight of the evidence shows 
that the criteria for a 60 percent rating for asbestosis are 
met based on the revised rating criteria.  The Board notes 
that while a VA physician expressed the opinion that the 
veteran met the criteria for a 30 percent evaluation under 
the new criteria, that physician reported pulmonary function 
results that fell within the criteria for a 60 percent 
evaluation.

A disability rating in excess of 60 percent is not warranted 
because the evidence does not indicate that the FVC is 
predominantly 50 percent of predicted or less, that the DLCO 
(SB) is less than 40 percent of predicted, that the veteran's 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, that he has 
cor pulmonale or pulmonary hypertension, or that he requires 
oxygen therapy.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.

Because application of the revised rating criteria results in 
a higher rating, whereas application of the original rating 
criteria does not, the Board finds that the revised rating 
criteria are more favorable to the veteran.  Although the 
veteran has appealed the rating assigned with the initial 
grant of service connection in December 1994, entitlement to 
the 60 percent disability rating based on the revised rating 
criteria is limited to October 7, 1996, the effective date 
for the revised criteria.  VAOPGCPREC 3-2000.


ORDER

A 60 percent disability rating for asbestos is granted 
effective October 7, 1996, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

